*687MEMORANDUM **
Milagro De Jesus Portillo, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal of the immigration judge’s (“IJ”) denial of her applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s decision that Portillo failed to establish eligibility for asylum, Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998), and deny the petition.
Even assuming Portillo testified credibly, substantial evidence supports the IJ’s finding that she failed to present evidence of past persecution or a well-founded fear of future persecution based on the incidents involving an individual named Cattlebones. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004). Accordingly, she is not eligible for asylum. See id.
Because Portillo failed to demonstrate that she was eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See id. Substantial evidence also supports the IJ’s denial of relief under CAT. See Hasan v. Ashcroft, 380 F.3d 1114, 1121-22 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.